UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 15, 2008 (February 1, 2008) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (610) 367-6001 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 2– Financial Information Item 2.01 – Completion of Acquisition or Disposition of Assets As previously reported on its Current Report on Form 8-K dated February 1, 2008, National Penn Bancshares, Inc. (“National Penn”) acquired KNBT Bancorp, Inc. (“KNBT”) onFebruary 1, 2008. National Penn previously (a) filed (incorporated by reference) the financial statements required pursuant to Rule 3-05 of Regulation S-X, and (b) filed the pro forma financial information for the year ended December 31, 2006 and nine months ended September 30, 2007 required pursuant to Article 11 of Regulation S-X, in National Penn’s Registration Statement on Form S-4 (File No. 333-146617) (“the Registration Statement”), which became effective onNovember 5, 2007.Although the financial statement and pro forma financial information requirements were previously satisfied by the information provided in the Registration Statement, this Amendment No. 1 to Form 8-K is being filed to provide the following updated information:(a) the audited consolidated financial statements of KNBT for the year ended December 31, 2007; and (b) pro forma financial information for National Penn for the year ended December 31, 2007. Section 8 – Other Events Item 8.01 – Other Events National Penn is also providing management’s discussion and analysis of financial condition and results of operations for the KNBT consolidated financial statements for the year ended December 31, 2007, which is filed as Exhibit 99.3 to this Amendment No. 1 to Form 8-K. 2 Section 9 – Financial Statements and Exhibits Item 9.01 – Financial Statements and Exhibits (a) Financial Statements of businesses acquired The consolidated balance sheets of KNBT as of December 31, 2007 and 2006, and the related consolidated statements of operations, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2007, with independentregistered public accountants’ report thereon, are filed as Exhibit 99.2 to this Amendment No. 1 to Form 8-K. (b) Pro forma financial information The unaudited pro forma condensed combined balance sheet as of December 31, 2007 and unaudited pro forma condensed combined statement of operations of National Penn for the year ended December 31, 2007 are filed as Exhibit 99.1 to this Amendment No. 1 to Form 8-K. Exhibit Number
